Case 2:19-cv-05698-PKC-SMG Document 1 Filed 10/09/19 Page 1 of 9 PageID #: 1



Alan H. Weinreb, Esq.
THE MARGOLIN & WEINREB LAW GROUP, LLP
165 Eileen Way, Suite 101
Syosset, New York 11791
Telephone: (516) 945-6055
alan@nyfclaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
WINDWARD BORA LLC,
                                                      Plaintiff,
                                                                            VERIFIED COMPLAINT
        -against-

ROSA BAEZ A/K/A ROSA M. BAEZ A/K/A ROSA
INFANTE; AMERICAN EXPRESS CENTURION
BANK; CITIBANK; CLERK OF THE SUFFOLK
COUNTY TRAFFIC & PARKING VIOLATIONS
AGENCY,
                                                      Defendant(s).
------------------------------------------------------------------------X

        Plaintiff, Windward Bora LLC (hereinafter “Plaintiff”), by and through its attorneys, The

Margolin & Weinreb Law Group, LLP as and for its Verified Complaint of foreclosure of the

premises and mortgage against Rosa Baez a/k/a Rosa M. Baez a/k/a Rosa Infante, American

Express Centurion Bank, Citibank, and Clerk of the Suffolk County Traffic & Parking Violations

Agency (the “Defendants”), respectfully alleges upon information and belief as follows:

                                       NATURE OF THE ACTION

1.     This is an action brought pursuant to New York Real Property Actions and Proceedings Law,

       Section 1301 et seq., to foreclose on a mortgage encumbering the property commonly known

       as 55 Poplar Road, Amityville, NY 11701 known on the Suffolk County Tax Map as District:

       0100 Section: 124.00 Block: 01.00 Lot: 037.003 in the County of Suffolk and State of New

       York (the “Subject Property”). The Legal Description of the property is annexed hereto as

       Exhibit “A”.
Case 2:19-cv-05698-PKC-SMG Document 1 Filed 10/09/19 Page 2 of 9 PageID #: 2



                                           PARTIES

2.   Windward Bora LLC is a limited liability company organized under the laws of the State of

     Delaware. Windward Bora LLC is a single member limited liability company, whose sole

     member, Yonel Devico, is a citizen of the Kingdom of Morocco. Devico is lawfully admitted

     for permanent residence in the United States and is domiciled in the State of Florida. For the

     purposes of diversity, Windward Bora LLC is a citizen of Florida.

3.   Rosa Baez a/k/a Rosa M. Baez a/k/a Rosa Infante (hereinafter “Rosa Baez”) upon

     information and belief, is a resident and citizen of the State of New York, having an address

     at 55 Poplar Road, Amityville, NY 11701. Rosa Baez is a necessary party defendant to this

     action by virtue of the fact that she (i) was present at the time of the execution of the Note

     and Mortgage (as such terms are defined below); (ii) is the borrower of the loan; and (iii) is

     the Mortgagor under the Mortgage.

4.   American Express Centurion Bank, upon information and belief, has an address and usual

     place of business at 200 Vesey Street, Floor 44, New York, NY 10285. It is a necessary party

     defendant to this action because it is a judgement creditor by virtue of a Suffolk County

     Court judgment docketed on 4/6/2011 for $3,585.63 against the borrower and/or property,

     which are subordinate to the Plaintiff’s mortgage. See judgment as part of Exhibit “F”.

5.   Citibank, upon information and belief, is a banking institution located at 701 E 60th Street

     N, Sioux Falls, SD 57117. It is a necessary party defendant to this action because it is a

     judgment creditor by virtue of a Suffolk County Court judgment judgment docketed on

     3/31/2011 for $6,094.00 against the borrower and/or property, which is subordinate to

     Plaintiff’s mortgage. See judgment as part of Exhibit “F”.
Case 2:19-cv-05698-PKC-SMG Document 1 Filed 10/09/19 Page 3 of 9 PageID #: 3



6.    Clerk of the Suffolk County Traffic & Parking Violations Agency, upon information and

      belief, has an address at 100 Veterans Memorial Highway, Hauppauge, NY 11788. It is a

      necessary party defendant to this action because it is a judgment creditor by virtue of a

      Suffolk County Court judgment docketed on 10/17/2017 for $105.00 against the borrower

      and/or property, which is subordinate to Plaintiff’s mortgage. See judgment as part of Exhibit

      “F”.

7.    Each of the above-named defendants has or claimed to have or may claim to have some

      interest in or lien upon said mortgaged premises or some part thereof, which interest or lien,

      if any, has accrued subsequent to, and is subject and subordinate to, the lien of said

      Mortgage.

                                 JURISDICTION AND VENUE

8.    This Action is between citizens of different states. The amount in controversy, exclusive of

      interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity of

      citizenship pursuant to 28 U.S.C. §1332.

9.    Venue is deemed proper in this District pursuant to 28 U.S.C. §1391. A substantial part of

      the events giving rise to this action took place within the jurisdiction of this court and the

      Subject Property is located in this district.

                       AS AND FOR A FIRST CAUSE OF ACTION

10.   This action is brought to foreclose a mortgage made by Rosa Baez set out as follows:

      Mortgage dated August 7, 2007 made by Rosa Baez to Indymac Bank, F.S.B. to secure the

      sum of $115,000.00 and interest, recorded on October 3, 2007 in Liber 21614, Page 563 in

      the Suffolk County Clerk’s Office. Said lien covers premises known as 55 Poplar Road,

      Amityville, NY 11701. A copy of the Mortgage is annexed as Exhibit “B”.
Case 2:19-cv-05698-PKC-SMG Document 1 Filed 10/09/19 Page 4 of 9 PageID #: 4



11.     On August 7, 2007, Rosa Baez executed and delivered a Note to Indymac Bank, F.S.B. in

        the amount of $115,000.00 The Note was subsequently transferred by the affixation of

        proper endorsements and allonges to the Note. A copy of the Note with endorsements and

        allonges is annexed as Exhibit “C”.

12.     The Mortgage was assigned by Assignments of Mortgage as follows:

      a) Assignor: The Federal Deposit Insurance Corporation, as Receiver of IndyMac Bank, F.S.B
         Assignee: The Federal Deposit Insurance Corporation, as Receiver of IndyMac Federal Bank,
         FSB
         Dated: September 22, 2009 Recorded: February 3, 2010
         Liber 21914, page 499

      b) Assignor: The Federal Deposit Insurance Corporation, as Received of IndyMac Federal Bank,
         FSB
         Assignee: Value Recovery Group, LP
         Dated: April 11, 2018 Recorded: August 22, 2018
         Liber 22953, page 8

      c) Assignor: Value Recovery Group, LP by Aspen Properties Group, LLC as Trustee of APG
         Holdings Revocable Trust, its attorney in fact
         Assignee: Aspen Properties Group, LLC as Trustee of APG Holdings Revocable Trust
         Dated: April 12, 2018 Recorded: August 22, 2018
         Liber 22953, page 9

      d) Assignor: Aspen Properties Group, LLC as Trustee of APG Holdings Revocable Trust
         Assignee: Windward Bora LLC
         Dated: June 3, 2019 (sent for recording)

        Copies of the Assignments are annexed hereto as Exhibit “D”, respectively.

13.     Any applicable recording tax was duly paid at the time of recording said mentioned

        mortgage.

14.     Plaintiff is in physical possession and is the owner and holder of said original Note and

        Mortgage.

15.     Rosa Baez has failed to comply with the terms and provisions of the said Mortgage and said

        instruments secured by the Mortgage, by failing to make the Monthly Payments due on June

        20, 2015 and the default continues to date.
Case 2:19-cv-05698-PKC-SMG Document 1 Filed 10/09/19 Page 5 of 9 PageID #: 5



16.   Plaintiff has complied with the contractual provisions in the loan documents in that Default

      Notice to cure was issued on July 10, 2019 to Rosa Baez (the “Default Notice”) advising of

      possible acceleration of the loan and that by virtue of her continuing default under the Note

      and Mortgage, if the arrears are not cured, Plaintiff may declare that the outstanding principal

      balance due under the Note, together with all accrued interest thereon is immediately due

      and payable. The 90-day notice provided by RPAPL 1304(1) was issued on July 10, 2019 to

      Rosa Baez. Plaintiff has complied with the registration requirements of RPAPL 1306(1).

      Copies of the Default Notice and 90-day notice with proof of mailing and registration are

      annexed hereto as Exhibit “E”.

17.   Pursuant to RPAPL Section 1302 as amended, the plaintiff has complied with all the

      provisions of Section 595a and Section 6-1 of the Banking Law and RPAPL Section 1304,

      except where it is exempt from doing so.

18.   As of the date herein, Rosa Baez has failed to respond to the Default Notices.

19.   Due to the above-described default, Defendant Rosa Baez is indebted to Plaintiff pursuant

      to the terms of the Note and Mortgage for:

      a. The unpaid principal amount due under the Note, and all accrued and unpaid interest

         and late charges which sum as of July 10, 2019 amounts to $144,364.61:

      b. Attorney’s fees and other costs and disbursements, payable to Windward Bora LLC

         under the terms of the Note, which will accrue until the amount due and payable under

         the Note is paid in full; and

      c. Any and all additional fees that are due or may become due and payable as provided

         under the terms and conditions of the Note and Mortgage are paid in full.
Case 2:19-cv-05698-PKC-SMG Document 1 Filed 10/09/19 Page 6 of 9 PageID #: 6



20.   Plaintiff requests that in the event that this action will proceed to judgment of foreclosure

      and sale, said premises should be sold subject to the following

      a. Any state of facts that an inspection of the premises would disclose.

      b. Any state of facts that an accurate survey of the premises would show.

      c. Covenants, restrictions, easements and public utility agreements of record, if any.

      d. Building and zoning ordinances of the municipality in which the Mortgaged premises

           are located and possible violations of same.

      e. Any right of tenants or person in possession of the subject premises.

      f.    Any equity of redemption of the United States of America to redeem the premises

           within 120 days from date of sale.

      g. Prior lien(s) of record, if any.

21.   In the event that Plaintiff possesses any other lien(s) against said mortgaged premises either

      by way of judgment, junior mortgage or otherwise, Plaintiff requests that such other liens(s)

      shall not be merged in Plaintiff’s cause(s) of action set forth in this Complaint, but that

      Plaintiff shall be permitted to enforce said other lien(s) and/or seek determination of priority

      thereof in any independent action(s) or proceeding(s), including, without limitation, any

      surplus money proceedings.

22.   Plaintiff shall not be deemed to have waived, altered, released or changed the election

      hereinfore made, by reason of any payment after the commencement of this action, of any

      or all of the defaults mentioned herein, and such election shall continue and remain effective.

23.   No other action or proceeding has been commenced or maintained or is now pending at law

      or otherwise for the foreclosure of said Mortgage or for recovery of the said sum secured by

      said Note and Mortgage or any part thereof.
Case 2:19-cv-05698-PKC-SMG Document 1 Filed 10/09/19 Page 7 of 9 PageID #: 7



      WHEREFORE, on the first cause of action, the Plaintiff demands judgment that the

Defendants and each of them and all persons claiming under them or any of them, subsequent to

the commencement of this action and the filing of a notice of pendency thereof, be barred and

foreclosed of and from all estate, right, title, interest, claim, lien and equity of redemption of, in

and to the said mortgaged premises and each and every part and parcel thereof; that the premises

may be decreed to be sold in one parcel, according to law, subject to the terms set forth in this

complaint; that the monies arising from the sale thereof may be bought into Court; that the Plaintiff

may be paid the amount due on the Note and Mortgage as hereinfore set forth, with interest and

late charges to the time of such payment and the expenses of such sale, plus reasonable attorney’s

fees, together with the costs, allowances and disbursements of this action, and together with any

sums from the dates incurred by Plaintiff pursuant to any term or provision of the Note and

Mortgage set forth in this complaint, or to protect the lien of Plaintiff’s Mortgage, together with

interest upon said sums from the dates of the respective payments and advances thereof, so far as

the amount of such monies properly applicable thereto will pay the same; that this Court forthwith

appoint a receiver of the rents and profits of said premises during the pendency of this action with

the usual powers and duties; and that Defendant Rosa Baez may be adjudged to pay the whole

residue (unless discharged of this debt by the United States Bankruptcy Court), or so much thereof

as the Court may determine to be just and equitable, of the debt remaining unsatisfied after a sale

of the mortgaged premises and the application of the proceeds pursuant to the directions contained

in such judgment, and that in the event that Plaintiff possesses any other lien(s) against said

mortgage premises either by the way of judgment, junior mortgage or otherwise, Plaintiff requests

that such other lien(s) shall not be merged in Plaintiff’s cause(s) of action set forth in this complaint

but that Plaintiff shall be permitted to enforce said other lien(s) and/or seek determination of
Case 2:19-cv-05698-PKC-SMG Document 1 Filed 10/09/19 Page 8 of 9 PageID #: 8



priority thereof in any independent action(s) or proceeding(s), including, without limitation, any

surplus money proceedings, that an order be entered compelling that the tenants deliver possession

of the premises to Plaintiff, and that the Plaintiff may have such other and further relief, or both,

in the premises, as may be just and equitable.

Dated: October 9, 2019
       Syosset, New York
                                              Yours, etc.
                                              The Margolin & Weinreb
                                              Law Group, LLP
                                              Attorneys for Plaintiff

                                              By: /s/ Alan H. Weinreb
                                                      Alan H. Weinreb, Esq.
Case 2:19-cv-05698-PKC-SMG Document 1 Filed 10/09/19 Page 9 of 9 PageID #: 9



                               VERIFICATION BY ATTORNEY


     ALAN H. WEINREB, an attorney duly admitted to practice before the courts of this state

and associated with the attorneys of record for the plaintiff, affirms under the penalties of perjury

that: I have read the foregoing Complaint and the same is true to my own knowledge except as to

matters alleged to upon information and belief as to those matters I believe them to be true. The

grounds of my belief as to matters not based upon personal knowledge are communications with

plaintiff or officers and/or agents of plaintiff and copies of plaintiff’s records in my possession.

This affirmation is made by me because plaintiff is not in a county in which my firm has its office.

Dated: October 9, 2019
       Syosset, New York


                                              _/s/ Alan H. Weinreb
                                              ALAN H. WEINREB
